Citation Nr: 9914670	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for otitis media of the 
left ear.

2.  Entitlement to service connection for headaches, 
secondary to service-connected hearing loss of the right ear.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which, in pertinent part, 
determined that new and material evidence had not been 
presented sufficient to reopen a claim for service connection 
for otitis media, and denied service connection for headaches 
secondary to service-connected hearing loss of the right ear.

The Board finds that the issues currently on appeal are as 
stated on the first page of this decision, and notes that the 
issues of entitlement to service connection for otitis media 
of the left ear and for headaches secondary to service-
connected hearing loss of the right ear will be addressed in 
the REMAND portion of this decision.
 

FINDINGS OF FACT

In a March 1971 rating decision, the RO denied service 
connection for otitis media of the right ear, and the veteran 
did not appeal the decision.  Evidence received since the 
1971 determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for otitis media of the right 
ear; and the 1971 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1941 to October 1945.  He served in combat as a cannoneer in 
an artillery gun crew.

A review of the veteran's service medical records shows that 
on medical examination performed for pre-enlistment purposes 
in October 1939, his ears were normal.  On medical 
examination performed in February 1941, no ear abnormalities 
were noted.

In June 1943, the veteran was treated for mild otitis media 
and was returned to duty.  A few days later, the examiner 
noted that he had a persistent right earache which did not 
respond to treatment, and referred him to an eyes, ear, nose, 
and throat (EENT) specialist.  A July 1943 treatment note 
shows that the veteran was diagnosed with chronic catarrhal 
right otitis media, cause undetermined, and for defective 
hearing of the right ear.  He was hospitalized for otitis 
media for three days.  The examiner noted that the veteran 
reported difficulty hearing for 11/4 years, an episodic earache 
for one year, and said the present attack had lasted for 
three days.  The veteran  reported deafness for one month, 
and was returned to duty.  In early October 1943, he was 
treated for earache and diminished hearing; drops and 
irrigation were administered.  A few days later he reported 
that he was unable to hear from his right ear for at least 
the past 11/2 years.  On examination, his right eardrum was 
lusterless, and the examiner noted that he could not hear in 
that ear, although hearing was normal in the left ear.  The 
diagnosis was defective hearing in the right ear, and he was 
referred to a hospital for consultation regarding pain and 
diminished hearing of the right ear.  

On hospital admission in October 1943, the veteran reported a 
history of impaired hearing of the right ear of 1 1/2 years' 
duration, with discharge noted at onset and at intervals ever 
since, with no symptoms in the left ear.  On examination, the 
right drum was slightly dull, red, and lusterless, and the 
diagnostic impression was defective hearing on the right, 
very mild.  Four days later, the right eardrum showed 
moderate improvement, and his hearing was still diminished.  
He was returned to duty the following day, with a diagnosis 
of mild defective hearing on the right, cause undetermined.

On medical examination performed for separation purposes in 
October 1945, the veteran gave a history of ear trouble in 
July 1942 and related hospitalization.  On examination, there 
were no ear abnormalities.  Diminished hearing was noted in 
the right ear.

Service connection was established for hearing loss of the 
right ear in a November 1945 RO decision.

During a VA hospitalization for appendicitis from April 1947 
to May 1947, the veteran underwent a physical examination.  
The examiner noted that the veteran had external otitis 
media, with no discharge.  

A report of a VA examination conducted in July 1947 shows 
that both of the veteran's auditory canals were normal, with 
no discharge, and the tympanic membranes (eardrums) were also 
normal.  Otitis media was not noted.

In March 1971, the veteran submitted a claim for service 
connection for otitis media.  In a March 1971 decision, the 
RO denied service connection for otitis media of the right 
ear; the veteran was notified of this decision by a letter 
dated in April 1971, and he did not appeal.  Evidence 
submitted subsequent to this decision is summarized below.

VA and private medical records dated from 1978 to 1988 
reflect treatment for hearing loss, including hearing aids.  
Such records are negative for otitis media.

A private medical record from Convenient Med Care dated in 
May 1987 reflects treatment for bilateral impacted cerumen.  
Otitis media was not diagnosed.

In September 1988, the veteran submitted a photocopy of a 
letter and envelope (addressed to him in August 1943) from a 
military doctor, who said he was sorry the veteran's ears 
were still troubling him, and recommended that he seek 
medical treatment.  In an accompanying statement, the veteran 
said he was treated for an ear problem during service, and 
that he was given a VA hearing aid.

At a December 1988 VA examination, the examiner indicated 
that the veteran's right ear canal was clear, and the right 
eardrum was scarred and intact.  The diagnosis was bilateral 
deafness.

VA medical records dated from 1993 to 1998 reflect treatment 
for hearing loss, cerumen, tinnitus, hypertension, and 
hematuria, and are negative for otitis media.

At an April 1995 audiological examination, the veteran 
reported that he was exposed to acoustic trauma (a gun blast) 
to his right ear during service, which resulted in drainage 
from the right ear and a possible perforation of the right 
tympanic membrane.  He reported right ear drainage which 
recurred throughout the 1950s.  On examination, the right 
auricle and external canal was normal, and there was severe 
scarring of the right tympanic membrane and scarring of the 
right tympanum.  There was no active ear disease, and no 
infectious disease of the middle or inner ear.  The diagnoses 
were severe scarring of the right tympanic membrane, 
tinnitus, and hearing loss.

By a statement dated in May 1995, the veteran reiterated his 
assertions regarding the in-service incurrence of right ear 
problems.  He complained of hearing loss, earaches, and 
discharge, and said he sometimes had blood on his pillow.

At a September 1995 RO hearing, the veteran reiterated many 
of his assertions.  He said he had earaches and discharge in 
his ears during service.  He reported post-service treatment 
for ear problems by a private physician, Dr. Aludo, but said 
he was deceased and his records were unavailable.  He said he 
had persistent earaches since service.

By a statement dated in October 1995, a fellow servicemember 
said he served with the veteran and recalled that he was 
wounded, served under fire and was exposed to loud noises.

In a June 1997 decision, the Board established service 
connection for tinnitus.

By a letter dated in July 1997, the veteran's representative 
said that the veteran was recently treated by an ENT (ears, 
nose, and throat) specialist, Dr. Bartles, and would be 
providing medical records of such treatment.  In a subsequent 
statement dated in September 1997, the veteran said he was 
not treated by Dr. Bartles for an ear condition, as he was 
being treated for such condition by a VA doctor.  He said he 
had otitis media and ear infections secondary to wearing a 
hearing aid.  (The RO subsequently obtained recent VA 
treatment records, and these show earwax removal but do not 
show otitis media.)

By a letter dated in May 1998, a private physician, H. C. 
Moody, Jr., M.D., said that he had reviewed the veteran's 
history of being near an explosion in 1942, with blood and 
pus coming from his ear, hearing loss of the right ear since 
then, and frequent pain in the ear which extended into his 
head.  On examination, there was cerumen in the right ear, 
which the doctor removed.  There was scarring in the upper 
portion of the eardrum, and there was a yellowish area behind 
the eardrum inferiorly.  The diagnosis was bilateral hearing 
loss.

By a statement received in July 1998, the veteran reiterated 
many of his assertions regarding in-service incurrence of a 
ruptured right eardrum.  He said he had bad earaches and 
headaches ever since separation from service.


II.  Analysis

The veteran asserts that he incurred otitis media of the 
right ear during service, and that he has submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for otitis media of the right 
ear.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.

In the present case, service connection for otitis media of 
the right ear was previously denied by the RO in March 1971; 
the veteran did not file an appeal; and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied service connection for otitis media of the 
right ear in March 1971, it considered service medical 
records from the veteran's period of active service, which 
show that the veteran was treated for otitis media of the 
right ear, and that his ears were clinically normal on 
separation medical examination.  The RO also considered a VA 
examination conducted during a hospitalization from April to 
May 1947, which showed external otitis media, and a July 1947 
VA examination which showed normal auditory canals, with no 
discharge, and normal  tympanic membranes.  At the time of 
the March 1971 RO decision, there was no current medical 
evidence of otitis media of the right ear.

Evidence submitted since the 1971 RO decision includes VA and 
private medical records which are negative for a diagnosis of 
otitis media of the right ear.  Such evidence, while new, is 
not material, as it is does not show the current existence of 
otitis media of the right ear, and therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge, 
supra.  Similarly, the August 1943 letter from a military 
doctor is new, but not material, as it merely relates to the 
existence of ear problems during service, and does not show 
the current existence of otitis media of the right ear.  Id.

Additional evidence submitted since the 1971 RO decision also 
includes a statement by a former servicemember who said he 
served with the veteran and recalled that he was wounded and 
exposed to acoustic trauma.  Although this statement is new, 
it is not material, as it does not relate to otitis media of 
the right ear and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id.

Since the 1971 RO decision, the veteran has again asserted 
that he currently has otitis media of the right ear and that 
it was incurred during military service.  His assertions are 
not new as they are cumulative or redundant of his statements 
which were of record at the time of the prior final denial of 
the claim for service connection.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the 1971 RO decision which denied 
service connection for otitis media of the right ear.  Thus, 
the claim has not been reopened, and the March 1971 RO 
decision remains final.


ORDER

The application to reopen a claim for service connection for 
otitis media of the right ear is denied.


REMAND

The veteran contends that he has otitis media of the left ear 
which is attributable to his military service, and that he 
has headaches which were caused by service-connected hearing 
loss of the right ear.

The Board notes that service connection for otitis media of 
the right ear was denied in an unappealed March 1971 RO 
decision, but there is no prior denial of service connection 
for otitis media of the left ear.  As such, the latter issue 
must be characterized as entitlement to service connection 
for otitis media of the left ear, and adjudicated on that 
basis by the RO, which has not yet been done.  To avoid 
prejudice to the veteran, the issue of entitlement to service 
connection for otitis media of the left ear must be 
adjudicated by the RO prior to appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With respect to the claim relating to headaches, in the 
August 1996 decision, the RO, in pertinent part, denied 
service connection for headaches secondary to hearing loss of 
the right ear.  In his July 1997 notice of disagreement, the 
veteran said he wanted to appeal the issue of service 
connection for otitis media "inclusive of headaches."  In 
the August 1997 statement of the case (and in subsequent 
supplemental statements of the case) the RO adopted the 
veteran's characterization of the issue, and indicated that 
the issue currently on appeal was whether new and material 
evidence had been submitted to reopen a claim for service 
connection for otitis media, inclusive of headaches, and 
provided the relevant law and regulations pertaining to that 
issue.  The veteran then perfected his appeal on all issues 
by filing a substantive appeal in September 1997.

As there is no prior final decision which denied secondary 
service connection for headaches, the issue was improperly 
characterized as whether new and material evidence has been 
presented sufficient to reopen a previously denied claim for 
otitis media and headaches.  The statement of the case and 
supplemental statements of the case do not fully address 
secondary service connection for headaches.  An appropriate 
supplemental statement of the case, which includes a summary 
of the applicable laws and regulations relating to secondary 
service connection, is required prior to Board review.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.29, 19.30, 
19.31.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should adjudicate, on a de 
novo basis, the veteran's claim for 
service connection for otitis media of 
the left ear.  If the claim is denied, 
the veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case which 
addresses service connection (including 
laws and regulations), and they should 
then be afforded an opportunity to 
respond.

2.  The RO should provide the veteran and 
his representative with an appropriate 
supplemental statement of the case which 
addresses, on a de novo basis, secondary 
service connection for headaches 
(including laws and regulations), and 
they should then be afforded an 
opportunity to respond.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

